ORDER

PER CURIAM.
Employer appeals from an award of the Labor and Industrial Relations Commission (Commission) holding employer liable to claimant for a permanent and total disability lifetime benefits. We affirm. The order of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this *791order affirming the judgment pursuant to Rule 84.16(b).